In an action for a separation, the appeal is from an order committing appellant for contempt. Respondent was awarded temporary alimony for the support of herself and the infant son of the parties. Thereafter, and before trial, appellant was adjudged in contempt for failure to make the payments required. After trial the complaint was dismissed, but appellant was directed to pay $50 a week for the support of the infant. Between the time of decision and the entry of judgment dismissing the complaint, respondent moved for an order of commitment. The motion was granted after the entry of judgment, resulting in the order appealed from. Order affirmed, with $10 costs and disbursements. Since the order punishing appellant for contempt of court for failure to pay the temporary alimony awarded was made before the dismissal of the complaint, appellant may be committed for failure to comply with the contempt order. (Shepard v. Shepard, 99 App. Div. 308; cf. Mazer v. Mazer, 276 App. Div. 733, mod. 301 N. Y. 774.) Moreover, the obligation to pay for the support of the infant son of the parties, which obligation was included in the temporary alimony award, continues even after the entry Of judgment dismissing the complaint. Wenzel, Acting P. J., Beldock, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.